                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RUBEN M. MITCHELL,                                    Case No. 18-cv-05265-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL WITH
                                                 v.                                           LEAVE TO AMEND
                                   9

                                  10    T. FOSS, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   He has been granted leave to proceed in forma pauperis.

                                  15                                                DISCUSSION

                                  16           STANDARD OF REVIEW

                                  17           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  20   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  21   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  22   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  23   Cir. 1990).

                                  24           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  25   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  26   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  27   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                  28   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above
                                   1   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   2   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   3   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   4   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   5   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   6   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   7   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   8          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                   9   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  10   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  11          LEGAL CLAIMS
                                              Plaintiff states that he tripped in a pot-hole on the prison yard and received inadequate
                                  12
Northern District of California
 United States District Court




                                  13   medical care for a broken foot. The Constitution does not mandate comfortable prisons, but

                                  14   neither does it permit inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The

                                  15   treatment a prisoner receives in prison and the conditions under which he is confined are subject to
                                  16
                                       scrutiny under the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993). In its
                                  17
                                       prohibition of "cruel and unusual punishment," the Eighth Amendment places restraints on prison
                                  18
                                       officials, who may not, for example, use excessive force against prisoners. See Hudson v.
                                  19
                                       McMillian, 503 U.S. 1, 6-7 (1992). The Amendment also imposes duties on these officials, who
                                  20

                                  21   must provide all prisoners with the basic necessities of life such as food, clothing, shelter,

                                  22   sanitation, medical care and personal safety. See Farmer, 511 U.S. at 832. A prison official
                                  23   violates the Eighth Amendment when two requirements are met: (1) the deprivation alleged must
                                  24
                                       be, objectively, sufficiently serious, Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citing Wilson
                                  25
                                       v. Seiter, 501 U.S. 294, 298 (1991)), and (2) the prison official possesses a sufficiently culpable
                                  26
                                       state of mind, id. (citing Wilson, 501 U.S. at 297).
                                  27

                                  28          Deliberate indifference to serious medical needs violates the Eighth Amendment’s
                                                                                          2
                                   1   proscription against cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976);

                                   2   McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other grounds, WMX

                                   3   Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc). A determination of

                                   4   “deliberate indifference” involves an examination of two elements: the seriousness of the

                                   5   prisoner’s medical need and the nature of the defendant’s response to that need. Id. at 1059.

                                   6          A serious medical need exists if the failure to treat a prisoner’s condition could result in

                                   7   further significant injury or the “unnecessary and wanton infliction of pain.” Id. The existence of

                                   8   an injury that a reasonable doctor or patient would find important and worthy of comment or

                                   9   treatment, the presence of a medical condition that significantly affects an individual’s daily

                                  10   activities, or the existence of chronic and substantial pain are examples of indications that a

                                  11   prisoner has a serious need for medical treatment. Id. at 1059-60.

                                  12          A prison official is deliberately indifferent if he or she knows that a prisoner faces a
Northern District of California
 United States District Court




                                  13   substantial risk of serious harm and disregards that risk by failing to take reasonable steps to abate

                                  14   it. Farmer at 837. The prison official must not only “be aware of facts from which the inference

                                  15   could be drawn that a substantial risk of serious harm exists,” but also “must also draw the

                                  16   inference.” Id. If a prison official should have been aware of the risk, but did not actually know,

                                  17   the official has not violated the Eighth Amendment, no matter how severe the risk. Gibson v.

                                  18   County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002). “A difference of opinion between a

                                  19   prisoner-patient and prison medical authorities regarding treatment does not give rise to a § 1983

                                  20   claim.” Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981). In addition, “mere delay of

                                  21   surgery, without more, is insufficient to state a claim of deliberate medical indifference....

                                  22   [Prisoner] would have no claim for deliberate medical indifference unless the denial was harmful.”

                                  23   Shapely v. Nevada Bd. Of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).
                                              Plaintiff states that on September 12, 2017, while on the prison yard he stepped into a pot-
                                  24
                                       hole and fell breaking his foot. Plaintiff first argues that several defendants are liable for creating
                                  25

                                  26   an unsafe environment by not being aware of the pot-hole and fixing it. Plaintiff has failed to

                                  27   present a constitutional violation. He has not shown that the pot-hole was sufficiently serious and

                                  28
                                                                                          3
                                       that defendants possessed a sufficiently culpable state of mind to state an Eighth Amendment
                                   1

                                   2   violation. This claim is dismissed with leave to amend.

                                   3          Plaintiff was seen by prison medical staff who referred him for x-rays on September 12,

                                   4   2017, the day he injured his foot. He was taken to a specialist on October 10, 2017 and scheduled
                                   5
                                       for surgery on November 7, 2017. The surgery was delayed and occurred on December 22, 2017.
                                   6
                                       Plaintiff alleges that the delay in surgery led to increased trauma on his foot. This claim is also
                                   7
                                       dismissed with leave to amend to provide more information. Plaintiff should provide more details
                                   8
                                       on why his surgery was delayed, who was responsible, and how the delay was deliberately
                                   9

                                  10   indifferent to his serious medical needs because it appears that he received continuous medical

                                  11   care during the delay.
                                  12          CONCLUSION
Northern District of California
 United States District Court




                                  13
                                              1.      The complaint is DISMISSED with leave to amend. The amended complaint must
                                  14
                                       be filed within twenty-eight (28) days of the date this order is filed and must include the caption
                                  15
                                       and civil case number used in this order and the words AMENDED COMPLAINT on the first
                                  16
                                       page. Because an amended complaint completely replaces the original complaint, plaintiff must
                                  17
                                       include in it all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th
                                  18
                                       Cir. 1992). He may not incorporate material from the original complaint by reference. Failure to
                                  19
                                       amend within the designated time will result in the dismissal of this case.
                                  20
                                              2.      It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  21
                                       Court informed of any change of address by filing a separate paper with the clerk headed “Notice
                                  22
                                       of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to
                                  23
                                       do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of
                                  24
                                       Civil Procedure 41(b).
                                  25

                                  26
                                  27

                                  28
                                                                                          4
                                   1         IT IS SO ORDERED.

                                   2   Dated: November 8, 2018

                                   3

                                   4
                                                                     JAMES DONATO
                                   5                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 5
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        RUBEN M. MITCHELL,
                                   4                                                          Case No. 18-cv-05265-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        T. FOSS, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 8, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Ruben M. Mitchell ID: BB-7076
                                       CSP- Lancaster
                                  18   P.O. Box 8457
                                       Lancaster, CA 93539
                                  19

                                  20

                                  21   Dated: November 8, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          6
